Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-2 and 5-11 are currently pending. Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on March 25, 2022 is acknowledged. Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2020. 
With said response, claims 1-2 have been amended and claims 3-4 have been canceled. Therefore, claims 1-2 are under examination.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites a method “for at least one” of treating and preventing. It would be more grammatically clear if the phrase “for at least one” was deleted.  Appropriate correction is requested.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 11 of copending Application No. US 2021/0213073 A1 (reference application 17/054,836). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is drawn to a method for at least one of treating and preventing melanoma comprising administering Bacteroides fragilis to a subject in need thereof.
Moreover, the copending claims are drawn to a method of preventing or treating a tumor (skin; claim 4), comprising administering Bacteroides fragilis or Akkermansia muciniphila to a subject in need thereof (claim 1). The claims are commensurate in scope and are anticipatory of the other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a murine melanoma tumor comprising the administration of Bacteroides fragilis to a subject in need thereof, does not reasonably provide enablement for the prevention of melanoma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:  Independent claim 1 is drawn to a method for at least one of treating and preventing melanoma comprising administering Bacteroides fragilis to a subject in need thereof.
Breadth of the claims:  The claims are broadly drawn and encompass a method of preventing melanoma comprising administering Bacteroides fragilis. 
The claims are broad and encompass tumors which fully correlate to and encompass the prevention of a tumor or tumor cell. 
Direction or guidance presented in the specification:  The specification is enabling for a method of treating melanoma; however, the specification has not enabled the prevention of melanoma.  Applicant is reminded that to be a prophylactic method and/or composition, said method must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  The specification does not provide substantive evidence that the claimed composition is capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of prevention.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced. 
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the claimed methods and the compositions having the ability to have the claimed efficacy.
State of the Prior Art:  Cancer.com, https://www.cancer.org/cancer/melanoma-skin-cancer/causes-risks-prevention/prevention.html; accessed on July 1, 2022 teaches that there is no sure way to prevent melanoma. Some risks factors such as your age, race, and family history can’t be controlled. But there are things you can do that could lower your risk of getting melanoma and other skin cancers.
Quantity of experimentation necessary predictability in the art:  The quantity of experimentation necessary would be undue as the claims encompass a composition capable of preventing tumors.  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming the quantity of experimentation needed is expected to be great.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make/use the claimed genus.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification and the high degree of unpredictability as evidence by the state of the prior art, attempting the construct and test variants of the claimed invention would constitute undue experimentation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al., US 2019/0365829; Filed: 12/19/16.
Independent claim 1 is drawn to a method for at least one of treating and preventing melanoma comprising administering Bacteroides fragilis to a subject in need thereof.
Yan discloses that the bacterial compositions and prebiotic compositions described herein can be used in methods of treating cancer, wherein a therapeutically effective amount of a bacterial composition and/or a prebiotic composition is administered to a human subject that has cancer. Many types of cancer can be treated, including but not limited to melanoma (see paragraph 0045).
Moreover, Yan discloses that a bacterial composition used in the methods described herein contains a therapeutically effective amount of one or more bacteria selected from the group consisting of: Bacteroides fragilis (see paragraph 0047).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
7.	 No claim is allowed.

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        July 2, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645